773 N.W.2d 702 (2009)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Leman Douglas HARRIS, Defendant-Appellant.
Docket No. 136566. COA No. 281537.
Supreme Court of Michigan.
October 26, 2009.

Order
By order of February 4, 2009, the application for leave to appeal the April 24, 2008 order of the Court of Appeals was held in abeyance pending the decision in People v. Jackson (Docket No. 135888). On order of the Court, the case having been decided on July 10, 2009, 483 Mich. 271, 769 N.W.2d 630 (2009), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.